UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2014 3D SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34220 95-4431352 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 333 Three D Systems Circle Rock Hill, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (803) 326-3900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 19, 2014, the Company held an Annual Meeting of Stockholders (the “Annual Meeting”).At the Annual Meeting, the Company’s stockholders: (i) elected the whole Board of Directors to serve until the next annual meeting and until their successors are duly elected and qualified; (ii) ratified the selection of BDO USA, LLP as its independent registered public accounting firm for the year ending December 31, 2014; and (iii) approved, on an advisory basis, the 2013 executive compensation for its named executive officers listed in the Summary Compensation Table included in the Proxy Statement for this Annual Meeting, as disclosed in “Executive Compensation” set forth in such Proxy Statement pursuant to Item402 of Regulation S-K. A total of 76,109,320 shares of Common Stock were present in person or represented by proxy at the Annual Meeting, consisting of approximately 73.74% of the voting power of the Company entitled to vote. The Company’s stockholders approved the proposals listed below, which proposals are described in detail in the Company’s definitive proxy statement for the Annual Meeting that was filed with the Securities and Exchange Commission (“SEC”) on April 1, 2014.The final votes on the proposals presented at the Annual Meeting are as follows: Proposal One: Election of whole Board of Directors to serve until the next annual meeting and until their successors are duly elected and quailed was approved by the following vote: Number of Votes In Favor Withheld Non-Votes Nominees for Election to Board of Directors: William E. Curran 512,785 Peter H. Diamandis 523,013 Charles W. Hull 552,266 Jim D. Kever 586,249 G. Walter Loewenbaum, II Kevin S. Moore 572,302 Abraham N. Reichental 540,356 Daniel S. Van Riper Karen E. Welke Proposal Two: Ratification of BDO USA, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2014 was approved by the following vote: Votes For Votes Against Abstentions Proposal Three: Approval, on an advisory basis, the 2013 executive compensation for the Company’s named executive officers listed in the Summary Compensation Table included in the Proxy Statement for this Annual Meeting, as disclosed in “Executive Compensation” set forth in such Proxy Statement pursuant to Item402 of Regulation S-K. Votes For Votes Against Abstentions Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 3D SYSTEMS CORPORATION Date: May 19, 2014 By:/s/ Andrew M. Johnson (Signature) Name:Andrew M. Johnson Title:Vice President, General Counsel and Secretary
